DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on July 29, 2021 is acknowledged.  The traversal is on the ground(s) that all inventions I, II, and III rise and fall together and no search burden is implicated by the consideration of all claims together.  This is not found persuasive because a hinge, an automobile, and a method of installing a tailgate on an automobile respectively include mutually exclusive structural/functional elements.  And, applicant has not provide evidence showing all inventions to be obvious variants or clearly admit on the record that this is the case.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0029], line 21, “screws 206X and 206Y” should be “screws 110X and 110Y”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-15, it is not clear exactly how the first, second and third screws are related/linked to the hinge assembly to perform adjustment.  Further, it is not clear whether the screws are parts within the hinge or extraneous elements that is used to achieve adjustment.  A screw being “positioned to adjust” does not properly link the screw to the hinge assembly.
In claim 6, lines 2-3, “by bolts/nuts… and nuts” does not make sense, since two nuts cannot engage to provide fastening.  Note similar errors in claims 10 and 15.
In claim 9, line 2, “assembly” should be “member”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gonzalez Prieto (US 2017/0174352 A1).
Regarding claim 1, Gonzalez Prieto shows a first mounting plate (20), a first hinge member (51) attached to the first mounting plate, a second mounting plate (22), a second hinge member attached to the second mounting plate and hingely connected to the first hinge member, a first adjustment screw (33) positioned to adjust the first hinge member in the X-direction (11), a second adjustment screw (43) positioned to adjust the first hinge member in the Y-direction (12), a third adjustment screw (61) positioned to adjust the second hinge member in the Z-direction (13); where in the X- and Y-directions are in a plane parallel to the first mounting plate, and the X-, Y-, and Z-directions are approximately orthogonal to each other when the hinge assembly is in a closed position (figs. 2-3, and [0033]).

As to claim 12, the second mounting plate comprises holes (holes receiving fasteners 70) configured for mounting the second mounting plate to a tailgate.  Note that intended use, for a tailgate, is given no patentable weight.
Allowable Subject Matter
8.	Claims 2-10 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
GB 2397099 A (GB) shows a hinge for tailgate having an adjustment nut on a hinge member to adjust the gap between the tailgate and the vehicle body.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
August 13, 2021